Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s amendments and arguments filed on 3/3/21 have been fully considered but are not persuasive.  Accordingly the rejections stand     


The objection to Claim 22 is withdrawn in light of Applicant’s amendment.


Regarding Applicant’s remarks on Pages 6-7, Applicant’s amendments and arguments filed on 3/3/21 have been fully considered but are not persuasive.  Accordingly the rejections stand.  Examiner respectfully submits the cited prior art of record does read upon the claims as these clams are recited.  Examiner respectfully suggests Applicant clarify the limitation ‘during a performance’ to distinguish over the prior art of record JIN as disclosed in at least Figs. 1, 3 and 5 (See rejection contained herein).  In addition, JIN was not relied upon to disclose ‘from at least one immersive stereographic client device’.   Finally, neither PRESSLER, STOUT nor MARZETTA were relied upon to disclose the limitations relied upon for JIN.    

Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  Accordingly, said claims independent and dependent stand rejected for the reasons stated herein.


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to clarify the limitation ‘during a performance’ or to incorporate some of the previous allowable subject matter directed towards determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of different users and increasing rendering resources allocated to the region based on a measure of the audience interest.  Furthermore, adding a limitation for selecting the at least one user body metric from the group consisting of a user head orientation or a user eye surface shape is disclosed in prior art ABREU (Pub. No: US 2017-0258320), and would not further allowance if proposed in a potential amendment.  



FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 15-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (Pub. No: US 2007-0165942) in view of PRESLER (Pub. No:  US 2017-0188013).

As per Claim 9 JIN discloses A method for controlling a display of an immersive stereographic content display apparatus, the method comprising (Figs. 1, 3, 5 stereoscopic display 140 and rendering processor 13 for controlling [Abstract] [0002-0004] [0032-0033] [0049] [0052-0054]): 
processing, by a processor of the apparatus, sensor data from at least one sensor coupled to the processor (Figs. 1, 3, 5 biometric eye image sensor stereoscopic display 140 and rendering processor 13 image processor 120 for controlling [Abstract] [0002-0004] [0032-0033] [0049-0054])
indicating at least one biometric of a user (Figs. 1, 3, 5 biometric eye image sensor stereoscopic display 140 [Abstract] [0002-0004] [0032-0033] [0049-0054])
 during performance of an immersive stereographic video work playing on the apparatus for the user (Figs. 1, 3, 5 user eye orientation and human brain activity and measurement sensing [Abstract] [0002-0004] [0032-0033] [0049-0054]); 
determining, during the performance, a virtual position of a region of visual focus of the user in a virtual environment defined by the immersive stereographic video work, based on the sensor data (Figs. 1, 3, 5 [Abstract] [0002-0004] [0032-0033] “FIG. 5. This system has a twin digital video camera set 530 and 540…a regular color monitor 560, and a video signal mixer 550. The video cameras focus on the test target 510 and 520” [0049-0054]); 
and controlling output of the apparatus in response to the determining (Figs. 1, 3, 5 stereoscopic display 140 and rendering processor 13 image processor 120 for controlling [Abstract] [0002-0004] [0032-0033] [0049-0054]).
JIN does not disclose but PRESLER discloses from at least one immersive stereographic client device (Figs. 1-2, 9-10 multiple camera sensor collection units 30 to store on multiple client segments to produce stereographic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include from at least one immersive stereographic client device as taught by PRESLER into the system of JIN because of the benefit taught by PRESLER to disclose user functionality advancements in processing capabilities of stereoscopic display systems to include providing multiple story board options whereby JIN is directed toward virtual stereographic video processing affected by user input and would benefit from additional user input functionality for these enhancements of additional outcomes to improve the user experience.
As per Claim 10 JIN discloses The method of claim 9, wherein the controlling output comprises 
adjusting at least one of a depth of focus of the region of visual focus (Figs. 1, 3, 5 [Abstract] [0002-0004]  "a projected autostereoscopic display, or any other device capable of presenting a pair of stereographic images to each of the left and right eyes at the surface of the display. The stereoscopic display device 140 may also be a virtual image display that displays the image at a virtual location, having adjustable points of accommodation and convergence; such as an autostereoscopic projection display device” [0027-0033] [0049-0054]) or an apparent focal length on a display of the immersive stereographic content display apparatus (either or), based on the sensor data indicating that the region of visual focus exists (Figs. 1, 3, 5 [Abstract] [0002-0004] [0027-0033] “FIG. 5… Prior to image capture, the spatial position of these cameras may be calibrated by placing the cameras at a horizontal separation consistent with the assumed inter-ocular distance of the stereo display, aiming both the cameras at a single test target positioned at optical infinity and adjusting the cameras response to eliminate any spatial misalignment” [0049-0054]).

As per Claim 15 JIN discloses The method of claim 9, wherein determining the virtual position of the region of visual focus comprises (See said analysis for Claim 9)
processing the sensor data indicating at least one of a user head orientation (at least one), a user eye orientation (Figs. 1, 3, 5 [Abstract] [0002-0004] “display primarily horizontal lines to one eye and vertical lines to the other eye. By using targets in which a horizontal or vertical line is displayed to one eye and asking the user to align this line to a gap in a line shown to the other eye, little spatial correlation exist between the two eye images, allowing the targets to be adjusted to fall the same place on the two human retinas when the user's eyes are near their natural resting point” [0028-0033] [0049] [0052-0054]), or a user eye surface shape (at least one).

As per Claim 16 JIN discloses The method of claim 15, further comprising receiving the sensor data from the sensor comprising at least one of (See said analysis for Claim 9 and Claim 15): 
an image sensor (Figs. 1, 3, 5 biometric eye image sensor stereoscopic display 140 sensing the image and rendering processor 13 image processor 120 for controlling [Abstract] [0002-0004] [0032-0033] [0049-0054]), an accelerometer (at least one of), an interferometer (at least one of), or a microphone (at least one of).

As per Claim 17 JIN discloses The method of claim 9, wherein the determining the virtual position of the region of visual focus comprises (See said analysis for Claim 9) sensing that the user is viewing a limited portion of the display for a qualifying period of time, based on the sensor data (Figs. 1, 3, 5 biometric eye image sensor stereoscopic display 140 sensing the image at least during a test time period [Abstract] [0002-0004] [0032-0033] “FIG. 5…Prior to image capture, the spatial position of these cameras may be calibrated by placing the cameras at a horizontal separation consistent with the assumed inter-ocular distance of the stereo display, aiming both the cameras at a single test target positioned at optical infinity and adjusting the cameras response to eliminate any spatial misalignment. Although the resulting images may be viewed on the video mixer, high resolution captures of each of the .

As per Claim 18 JIN discloses The method of claim 9, wherein controlling the output comprises (See said analysis for Claim 9)
JIN does not disclose but PRESLER discloses selecting a video segment from a plurality of possible video segments, wherein each of the possible video segments depicts a different narrative element of a story line (Figs. 1-12 alternative version edited story line branch based upon look-up [Abstract] [0009-0010] [0025-0026] [0029-0031] [0044-0052] “software 38 running on the processor 36 can combine the stereo imagery in a virtual studio which takes a video image of live scene shot against a keying color background or stage and composite them against a computer-generated 3D environment to create the illusion that the live actors are actually inside and interacting within a virtual world” [0056-0066] [0068-0077]) (The motivation that applied in Claim 9 applies equally to Claim 18).

As per Claim 19 JIN discloses The method of claim 9, wherein controlling the output comprises (See said analysis for Claim 9)
 selecting a video segment from a plurality of possible video segments, wherein each of the possible video segments depicts an event happening at a corresponding one of different locations of the virtual environment (Figs. 1-12 selecting the version edited story line branch and virtual sets real time [Abstract] [0009-0010] [0025-0026] [0029-0031] "renderer 3D Graphic real-time…combined output of the stereo sources and virtual set can be displayed for live production and can be encoded for streaming and recording” [0044, 0054] [0076-0077]) (The motivation that applied in Claim 9 applies equally to Claim 19).

As per Claim 21 JIN discloses An apparatus comprising (Figs. 1, 3, 5) at least one processor operatively coupled to a memory, the memory holding program instructions that when executed by the at least one processor, cause the apparatus to perform ([0009] [0029] image processor 120 [0030]): 
processing sensor data from at least one sensor coupled to the processor (See said analysis for Claim 9) 
indicating at least one biometric of a user during performance of a immersive stereographic video work playing on the apparatus for the user (See said analysis for Claim 9); determining, during the performance, a virtual position of a region of visual focus of the user in a virtual environment defined by the immersive stereographic video work, based on the sensor data (See said analysis for Claim 9); and controlling output of the apparatus in response to the determining (See said analysis for Claim 9)
JIN does not disclose but PRESLER discloses from at least one immersive stereographic client device (See said analysis for Claim 9).

As per Claim 22 JIN discloses The apparatus of claim 21, wherein the memory holds further instructions for (See said analysis for Claim 21)
controlling the output at least in part by adjusting at least one of a depth of focus of the region of visual focus (See said analysis for Claim 10) or an apparent focal length on a display of the immersive stereographic content display apparatus (See said analysis for Claim 10), based on the sensor data indicating that the region of visual focus exists (See said analysis for Claim 10).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (Pub. No: US 2007-0165942) in view of PRESLER (Pub. No:  US 2017-0188013), as applied to Claims 9-10, 15-19, 21-22, and further in view of STOUT (Pub. No: US 2013-0182225).

As per Claim 11 JIN discloses The method of claim 10, wherein adjusting at least one of the depth of focus or apparent focal length comprises (See said analysis for Claim 10)
JIN and PRESLER do not disclose but STOUT discloses transitioning from a deep focus to a shallow focus, holding the shallow focus for a period of time, and then transitioning back to a deep focus (Figs. 1, 3, 5 changing focus, maintain hold, transition deep close-up [Abstract] [0013-0019] [0022] [0050] [0056-0057] [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transitioning from a deep focus to a shallow focus, holding the shallow focus for a period of time, and then transitioning back to a deep focus as taught by STOUT into the system of JIN and PRESLER because of the benefit taught by STOUT to disclose a virtual director apparatus with specific focusing focal lengths and transition occurrences in a virtual environment as advancements in computerized cinematography whereby JIN and PRESLER are directed toward capturing images in a virtual environment with user feedback and would benefit from advancements in computerized imagery capture and processing.

As per Claim 12 JIN discloses The method of claim 10, wherein adjusting at least one of the depth of focus or apparent focal length comprises (See said analysis for Claim 10)
JIN and PRESLER do not disclose but STOUT discloses shifting a focus point from an original depth towards a foreground object, holding the focus point on the foreground object for a period of time, and then shifting the focus point to a predetermined depth (Figs. 1, 3, 5 changing focus, maintain hold, transition deep close-up foreground background changes and transitions [Abstract] [0013-0019] [0022] [0050] [0056-0057] [0102-0107]) (The motivation that applied to Claim 11 applies equally to Claim 12).

As per Claim 13 JIN discloses The method of claim 10, wherein adjusting at least one of the depth of focus or apparent focal length comprises (See said analysis for Claim 10)
JIN and PRESLER do not disclose but STOUT discloses shifting a focus point from an original depth towards a background object, holding the focus point on the background object for a period of time, and then shifting the focus point to a predetermined depth (Figs. 1, 3, 5 changing focus, maintain hold, transition deep close-up foreground background changes and transitions [Abstract] [0013-0019] [0022] [0050] [0056-0057] [0102-0107]) (The motivation that applied to Claim 11 applies equally to Claim 13).

As per Claim 14 JIN discloses The method of claim 10, wherein 
adjusting at least one of the depth of focus or apparent focal length comprises (See said analysis for Claim 10)
JIN and PRESLER do not disclose but STOUT discloses changing the apparent focal length from an initial length to a second length, holding the apparent focal length at the second length for a period of time, and then changing the apparent focal length to a predetermined length (Figs. 1, 3, 5 changing focus/ focal length, maintain hold, close-in, pull back plurality of occurrences for re-composing [Abstract] [0013-0019] [0022] [0050] “the camera 96, when it changes its azimuthal angle to move from a focus on one actor 99 to another, to a prop 97, to a closeup of an actor 99, or the like, change is made to the image projected on the screen 102…the virtual camera 92 is a software controller for delivery of the data in the virtual set 93 in order to render a specific image on the screen 102 that is controlled by all the same parameters, set at the same values as those of the camera 96” [0056-0060] [0102-0107]) (The motivation that applied to Claim 11 applies equally to Claim 14).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (Pub. No: US 2007-0165942) in view of PRESLER (Pub. No:  US 2017-Claims 9-10, 15-19, 21-22, and further in view of MARZETTA et al. (Pub. No: US 2011-0096941).

As per Claim 20 JIN discloses The method of claim 9, wherein controlling the output comprises (See said analysis for Claim 9)
JIN discloses a particular location of the virtual environment (Fig.1, 5 [Abstract] [0002-0004] [0032-0033] “FIG. 5…Prior to image capture, the spatial position of these cameras may be calibrated by placing the cameras at a horizontal separation consistent with the assumed inter-ocular distance of the stereo display, aiming both the cameras at a single test target positioned at optical infinity and adjusting the cameras response to eliminate any spatial misalignment” [0049-0054]).
JIN and PRESLER do not disclose but MARZETTA discloses driving an audio transducer with a signal that produces a directional cue indicating a direction of interest for the user (Figs. 1-6 [Abstract] [0006] [0008-0010] [0013-0015] [0036-0038]), wherein the directional cue is selected from the group consisting of spoken language or a sound field configured to be perceived as originating from a location (Figs. 1-6 [Abstract] [0006] [0008-0010] spoken [0013-0017] speaking [0021] sound source [0029] [0036-0038] sound source [0046]).
driving an audio transducer with a signal that produces a directional cue indicating a direction of interest for the user wherein the directional cue is selected from the group consisting of spoken language or a sound field configured to be perceived as originating from a location as taught by MARZETTA into the system of JIN and PRESLER because of the benefit taught by MARZETTA to disclose to include an audio processing component in a user interest interaction system whereby said systems are directed toward user interest and interaction in a virtual image setting and would benefit from the coupling of audio with visual components encompassing user interests and interactions to improve the user experience.

Allowable Subject Matter
As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the prior art obtained from an Examiner’s search (PRESLER, Pub. No:  US 2017-0188013; JIN, Pub. No: US 2007-0165942; ABREU, Pub. No: US 2017-0258320; KRUM, Pub. No: US 2013-0145384) does not teach nor suggest in detail the limitations: 

“A method for controlling a story line of immersive stereographic content, the method comprising: collecting, in a computer memory, sensor data from a plurality of immersive stereographic client  correlating, by at least one computer processor, the sensor data to ones of segment identifiers recorded in a data structure, each of the segment identifiers correlated to a different one of prerecorded immersive stereographic video segments comprising the prerecorded immersive stereographic video work; determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of different users and increasing rendering resources allocated to the region based on a measure of the audience interest; and defining, by the at least one computer processor, an alternative story line in the form of an electronic data file for a modified version of the prerecorded immersive stereographic video, based on the correlating and on a library of immersive stereographic video segments each associated with an alternative story line branch” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record PRESLER does not teach or suggest in detail sensor data from a plurality of immersive stereographic client devices indicating at least  corresponding plurality of different users, or increasing rendering resources allocated to the region based on a measure of the audience interest in combination with all the elements of each independent claim as amended by the Applicant (See Abstract and pages 6-7, 13, 17-24, 26-29 for Applicant’s enabling portions of the provisional application 62/088,496 given priority dated 12/5/14). 
PRESLER only teaches controlling a story line of immersive stereographic content by utilizing sensor data from a plurality of immersive stereographic client devices as well as a prerecorded stereographic video work playing on the immersive stereographic client device.  The prior art also teaches correlating sensor data to segment identifiers recorded in a data structure whereby each of the segment identifiers correlate to a different prerecorded immersive stereographic video segments.  The prior art also discloses defining an alternative story line in the form of an electronic data file for a modified version of the prerecorded immersive stereographic video based on the correlating and on a library of immersive stereographic video segments each associated with an alternative story line branch.  
Whereas, as stated above, Applicant’s claimed invention recites sensor data from a plurality of immersive stereographic client devices indicating at least one user biometric during performance of a prerecorded stereographic video work, determining a region of high audience interest based on the sensor data from the plurality of immersive stereographic client devices while in use by a corresponding plurality of  to the region based on a measure of the audience interest.
So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-3, 6-8 are allowed.
			Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481